        Case 3:17-cv-02183-MEM Document 62 Filed 08/19/20 Page 1 of 5




                     UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD,                                    :
                                                 :
                                 Plaintiff       :    CIVIL ACTION - LAW
                                                 :
          v.                                     :
                                                 :
SUSQUEHANNA COUNTY,                              :    NO. 3:17-CV-2183-MEM
                                                 :
                                Defendant        :




      RESPONSE TO THE MOTION TO COMPEL OF PLAINTIFF, ROBERT
     STOUD FOR THE ORAL DEPOSITIONS OF SUSQUEHANNA COUNTY
        COMMISSIONERS ELIZABETH ARNOLD AND ALLEN HALL



       Defendant, Susquehanna County, through its attorneys, Kreder Brooks

Hailstone LLP, hereby makes the following Response to Plaintiff’s Motion to

Compel.



1.     On July 23, 2020, Plaintiff requested, via phone call, concurrence in a

       limited re-opening of discovery regarding allegations contained in a

       complaint filed by the former Susquehanna County Solicitor, Michael



                                             1
      Case 3:17-cv-02183-MEM Document 62 Filed 08/19/20 Page 2 of 5




     Giangrieco.

2.   Defense counsel initially concurred in the request and expected to review

     the Motion prior to its filing.

3.   Plaintiff did not provide a copy of the proposed Motion prior to its filing.

4.   An order was issued the same day of the filing of the Motion, July 27, 2020.

5.   Sixteen days after the Order was issued, Plaintiff emailed Defense Counsel

     at 7:26 p.m. with suggested dates for the depositions of Susquehanna

     County Commissioners Elizabeth Arnold and Allen Hall.

6.   The following day, August 13, 2020, Defense Counsel emailed Plaintiff

     and indicated that Susquehanna County would not waive Attorney-Client

     Privilege and requesting specific areas of inquiry.

7.   Plaintiff indicated that the inquiry would revolve around former County

     Solicitor “Giangrieco’s complaint and the deponent’s own knowledge of

     matters related to Giangrieco’s complaint.” See, Plaintiff Motion to Compel

     ¶ 9.

8.   The inquiry sought by Plaintiff would require not only the waiver of the

     County’s Attorney-Client Privilege between it and Attorney Giangrieco, but

     also the waiver of the Attorney-Client Privilege between the County and

     outside defense counsel.

                                        2
       Case 3:17-cv-02183-MEM Document 62 Filed 08/19/20 Page 3 of 5




9.    Giangrieco’s complaint specifically references advice he provided as

      County Solicitor and references confidential information that was provided

      by the County’s outside counsel.

10.   The Susquehanna County Commissioners can not answer questions related

      to Giangrieco’s complaint or questions regarding their own knowledge

      about the allegations in the complaint without waving Attorney-Client

      Privilege.

11.   The attorney-client privilege, founded in common law, protects

      “confidential communications made between attorneys and clients for the

      purpose of obtaining or providing legal assistance to the client.” In re Grand

      Jury Subpoena, 745 F.3d 681, 687 (3d Cir. 2014). This privilege is not

      limited to individuals, but extends to circumstances in which a government

      agency is the client and an interagency lawyer is the attorney. Accord

      NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 154 (1975).

12.   Plaintiff’s Motion to Compel should be dismissed as the inquiry he seeks to

      pursue would require Susquehanna County to waiver Attorney-Client

      Privilege regarding advice provided both by its former Solicitor and outside

      counsel.




                                         3
       Case 3:17-cv-02183-MEM Document 62 Filed 08/19/20 Page 4 of 5




      WHEREFORE, Defendant, Susquehanna County, respectfully request the

Court to issue an Order precluding Plaintiff from deposing Commissioners

Elizabeth Arnold and Allen Hall or any other Susquehanna County employee.



                                Respectfully submitted,

                                KREDER BROOKS HAILSTONE LLP

220 Penn Avenue, Suite 200
Scranton, PA 18503             By /s/ A. James Hailstone
(570) 346-7922                    A. James Hailstone
                                  Attorney I.D. #80055




                                       4
       Case 3:17-cv-02183-MEM Document 62 Filed 08/19/20 Page 5 of 5




                         CERTIFICATE OF SERVICE

AND NOW, this 19th day of August, 2020, A. James Hailstone, a member of the
firm of Kreder Brooks Hailstone LLP, electronically filed the foregoing Response
to the Plaintiff’s Motion to Compel with the Clerk of the United States District
Court for the Middle District of Pennsylvania using the CM/ECF system which
sent notification of such filing to the following Filing Users at the following e-
mail address(es):

                          Gerard M. Karam, Esquire
                      Mazzoni, Karam, Petorak & Valvano
                         321 Spruce Street, Suite 201
                             Scranton, PA 18503
                                570-348-0776
                            gkaram18@msn.com
                        ATTORNEYS FOR PLAINTIFF


                                      /s/ A. James Hailstone
                                      A. James Hailstone
                                      Attorney I.D. #80055
                                      Attorneys for Defendant




                                         5
